Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed 12/09/2021. In the instant amendment, claims 1-2, 6-8, and 10-14 have been amended. Claims 21-23 are newly added.
Claims 1-3, 5-8, 10-14, and 21-23 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior Arts:
US 2015/0302730 to Geerlings
[0091] In some embodiments, the cloud computing system includes cloud computing system infrastructure 99. Cloud computing system infrastructure 99 may include hardware and/or software for implementing the functions described herein. For example, cloud computing system infrastructure 99 may include one or more servers and/or software for running the servers (e.g., managing programs running on the server, communicating with other servers or hardware, etc.). A cloud computing system 18 component may be implemented with one or more servers. For example, each cloud computing system 18 component (e.g., cloud computing system platform 94, cloud computing system 97 services, cloud computing system storage 98, etc.) may be a single server. Alternatively, a cloud component may be implemented with a plurality of servers. For example, information may be stored across a plurality of servers implementing cloud computing system storage 98. Cloud computing system infrastructure 99 may include virtual machines 107, load balances, networks, and/or other components. For example, virtual machines 107 may be implemented to emulate a computer for use in facilitating the functions of the trainable transceiver system described herein. The cloud computing system infrastructure 99 may facilitate communication between cloud computing system components and/or between cloud computing system components and other devices (e.g., a trainable transceiver, mobile communications device, and/or other device). 

US 9,390,268 to Martini

In yet another use, the sandbox may be part of an emulator. Emulators are a specific type of virtual machine where the system hooks 322, memory hooks 324 and I/O hooks 326 provide a different interface than what is provided by the operating system 304. For example, a virtual machine emulating a mobile computing device may be used on a desktop computing device running a different operating system. This emulated mobile computing device may be to test an application that is developed on the desktop device but targeted for use in the mobile device. 

US 2015/0336005 to Melnick
[0127] In one example, the license server may be a software application. In another example, the license server may be a combination of a software application and a hardware configuration. Further, the license server may be a dedicated computing device running the software (e.g., a laptop, server, etc.). In addition, these examples may be combined with one or more electronic gaming machines running the license server in a virtual machine. A virtual machine ("VM") may be a software implementation of a machine (e.g., a computer) that executes programs like a physical machine. Virtual machines can be separated into two major classifications, based on their use and degree of correspondence to any real machine: (1) a system virtual machine provides a complete system platform which supports the execution of a complete operating system ("OS")--These emulate an existing architecture, and provide a platform to run programs where the real hardware is not available for use (e.g., executing on otherwise obsolete platforms), or of having multiple instances of virtual machines leading to more efficient use of computing resources, both in terms of energy consumption and cost effectiveness (hardware virtualization--a cloud computing environment), or both; and 2) a process virtual machine (and/or language virtual machine) may be designed to run a single program, which means that it supports a single process--these virtual machines are suited to one or more programming languages and built with the purpose of providing program portability and flexibility. An essential characteristic of a virtual machine is that the software running inside may be limited to the resources and abstractions provided by the virtual machine. 

US 9,842,139 to Cohen
Brief Summary Text - BSTX (8):
Implementations of the present disclosure provide one or more of the following technical advantages and improvements over traditional systems. Through use of a code generation engine to generate program code employed in analyzing data generated through clinical trials, implementations provide higher quality, more consistent, and more reliable program code than that generated through traditional techniques. Moreover, the metadata that is developed to instruct the code generation engine may also provide a complete, clear, and readily-available trace of the provenance of the collected data and/or derived data, as well as the analyses conducted during the clinical trial. Accordingly, systems that employ the implementations described herein consume less processing capacity, memory, storage, network capacity, and/or other computing resources compared to traditional systems that may require frequent re-

The prior art of record (Fung in view of Perry, Geerlings, Martini, Melnik, and Cohen) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... based on the monitoring, determining that a resource available to the mobile device no longer satisfies a criterion; in response to the determining, causing the cloud-based game to transition from using a local hardware input of the mobile device with the cloud-based game to using another local hardware input of the mobile device as a proxy for the local hardware input, in lieu of the local hardware input, with the cloud-based game  ...” and similarly recited in such manners in other independent claims 8 and 21.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-3, 5-8, 10-14 and 21-23 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193